 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowell RefiningCompanyandOil,Chemicaland Atomic Workers International Union,AFL-CIO. Case 23-CA-2568.May 10, 1967DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND ZAGORIAOnMarch 22,1967,TrialExaminerCharles W. Schneider issued his Decision in theabove-entitledproceeding,findingthattheRespondent had engaged in and was engaging incertain unfair labor practices and recommendingthat it cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, the Respondentfiled exceptions to the Decision and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has considered the Trial Examiner'sDecision, the exceptions and brief, and the entirerecord in the case, and hereby adopts the findings,conclusions, and recommendations of the TrialExaminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, Howell RefiningCompany, San Antonio and Corpus Christi, Texas,itsofficers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHE REPRESENTATION PROCEEDING[CHARLES W. SCHNEIDER,TrialExaminer:Uponpetitionforcertificationascollective-bargainingrepresentative under Section 9 of the National LaborRelations Act filed by Oil, Chemical and Atomic WorkersInternational Union, AFL-CIO (the Union) and followinghearing, the Regional Director for Region 23 on May 18,1966,directed an election among the employees ofRespondent, Howell Refining Company. In his Decisionthe Regional Director held, contrary to the contentions oftheRespondent, that the Respondent's two refineries'Official notice is taken of the representation proceeding,Howell RefiningCo., Case 23-RC-2666 Thisincludes such of theexhibits identified inRespondent'soppositiontoGenerallocated in San Antonio, Texas, and Corpus Christi, Texas,constituted a singlemultiplant bargaining unit, andfurther, that all clerical employees should be excludedfrom the unit.On May 27, 1966, the Respondent filed with theNational Labor Relations Board in Washington, D.C., anEmployer's request for review of Regional Director'sDecision and Direction of Election, excepting to theRegional Director's determinations that the two refineriesconstituted one appropriate unit, and that all clericalemployees be excluded from the bargaining unit. OnJune 8, 1966, the Board denied Employer's request forreview on the ground that it "raise [d] no substantialissues warranting review except as to the unit placementof yield clerks." As to these the Board amended theRegional Director's Decision to permit yield clerks to votesubject to challenge.On June 15, 1966, an election by secret ballot wasconducted in the appropriate unit under the supervision ofthe Regional Director. The Union received a majority ofthe valid ballots cast. On June 22, 1966, the Respondentfiled timely objections to the election, asserting conduct byor attributed to the Union affecting the results of theelection.On August 19, 1966, after investigation, theRegional Director issued a Supplemental Decision, Orderand Certification of Representative in which he foundRespondent's objections without merit, overruled theobjections,andcertifiedtheUnionasexclusiverepresentative of all employees in the appropriate unit. OnSeptember 9, 1966, the Respondent filed with the Boardtimely objections to the Regional Director's SupplementalDecision, Order and Certification of Representative. OnNovember 3, 1966, the Board denied Respondent'srequest for review on the ground that it "raise [d] nosubstantial issues warranting review "The Complaint CaseOn December 1, 1966, the Union filed the unfair laborpractice charge involved in the instant case, in which italleged that since the certification the Respondent hasrefused to bargain with the Union.On December 15, 1966, the General Counsel, by theRegionalDirector, issued a complaint alleging thatRespondent had committed unfair labor practices inviolation of Section 8(a)(1) and (5) of the Act by refusing tobargain with the Union upon request. In due course theRespondent filed its answer to the complaint in whichcertain allegations of the complaint were admitted andothers denied.In its answer, filed on December 23, 1966, theRespondent admitted the jurisdictional allegations of thecomplaint, the fact of the election and the certification ofthe Union, and request of the Union to bargain thereafter.However, the Respondent, reiterating the position takenby it in the representation proceeding, denied theappropriateness of the bargaining unit and the validity ofthe certification. The Respondent further denied refusingto bargain, and denied the commission of unfair laborpractices.On January 26, 1967, the General Counsel filed a motionforsummary judgment, supported by accompanyingdocuments, contending that Respondent's answer to theCounsel'smotion for summary judgment as were presented to theRegional Director or the Board in connection with the dispositionof the representation case See Sec9(d) of the Act164 NLRB No. 88 HOWELL REFINING CO.513complaint raised no triable issue of fact and that thereforethere was no necessity of a hearing.On January 30, 1967, I issued an Order to Show Causeon General Counsel's motion for summary judgment. Thepartieswere directed to show cause on or beforeFebruary 15, 1967, as to whether or not the motion shouldbe granted, with an additional direction to Respondent tospecifically state whether or not it denied the authenticityof certain correspondence between the Union and theRespondent (copies of which were among documentsattached to the motion for summary judgment), whichindicated that the Respondent, following the certification,had refused requests of the Union to meet for the purposeof negotiating a labor agreement. On February 13, 1967,theRespondent filed an answer and opposition to theGeneralCounsel'smotion for summary judgment,supported by a brief and other documents, includingcopies of evidence which the Respondent had evidentlysubmitted to the Regional Director in connection with theRespondent's objections to the election. In addition theRespondent in its opposition stated that it had advised theUnion on December 14, 1966, by letter, that it wasprepared to proceed to bargain with the Union in goodfaith, without waiving its objections to the election. Whileadmitting the authenticity of the other correspondenceabove referred to, in which it declined to meet with theUnion for bargaining purposes, the Respondent also statedthat beginning January 16, 1967,2 the Union and theRespondent have been meeting and conferring for thepurpose of negotiating a collective-bargaining agreement.On February 15, 1967, the General Counsel filed aresponse to the Order to Show Cause.Because of the representations made by Respondentconcerning the negotiations in its answer and opposition tothe motion for summary judgment, I issued a request forstatement of position on February 17, 1967, seeking advicefrom the parties as to whether the motion for summaryjudgment should be disposed of on its merits, or whetherdisposition should be suspended pending outcome of thenegotiations.Allpartieshave filed statements: theRespondent in favor of suspension, the General Counseland the Union in opposition. The ground stated for theGeneral Counsel's opposition is that occurrences sinceDecember 14, 1966, are irrelevant and immaterial to theissues presented by the complaint. The Union representsthat although it met with the Respondent on December 16,1967 (sic), January 24, and February 8, the Respondenthas refused to recognize the Union as certified. In view ofthese varying positions and representations, the motion forsummary judgment will be disposed of on its merits at thistime. If, as the Respondent contends, it is now bargainingin good faith, this does not make the case moot.MexiaTextileMills, Inc.,339 U.S. 563, 567;PennsylvaniaGreyhound Lines,303 U.S. 261, 271.The Respondent opposes the General Counsel's motionfor summary judgment. The Respondent contends, as itdid throughout the representation proceeding, that thebargaining unit determined by the Regional Director isinappropriate, and that the Regional Director erroneouslyandwithout formal hearing overruled Respondent'sobjections to the election.Those contentions involve questions of fact and lawwhich were decided by the Regional Director in therepresentation case, and which the Board affirmed bydeclining to review them for lack of a substantial issue. Inthe absence of newly discovered or previously unavailableevidence the Board will not permit litigation in a complaintcase of issues which were decided or could have beenlitigated in a prior related representation proceeding.3 Nonewly discovered or previously unavailable evidence isoffered by the Respondent.The determinations by the Regional Director, affirmedby the Board, as to the appropriateness of the bargainingunit, the merit of the Respondent's objections to theelection, and the representative status of the Union, arethus the law of the case and binding on the Trial Examiner.The Respondent may, in exceptions to this decision,requesttheBoardtoreconsiderthepreviousdeterminations, and if unsuccessful, have them reviewedby the appropriate court of appeals. The Trial Examiner,however, is without such authority.The admitted facts establish that following thecertification theUnion requested the Respondent tobargain and that the Respondent refused to do so. Thereare thus no material unresolved factual issues litigablebefore a Trial Examiner, and no matters requiring anevidential hearing. The record as made establishes theviolations alleged in the complaint, summary judgment isappropriate, the General Counsel's motion therefore isgranted, and I hereby make the following further findings:1.THE BUSINESS OF THE RESPONDENTRespondent is a Texas corporation with its principaloffice and place of business in the city of San Antonio,Texas, and is engaged in the refining of petroleum andrelated products at two refineries located in San Antonioand Corpus Christi, Texas. During the past 12 months, arepresentative period, Respondent in the course of itsbusiness operations manufactured, sold, and distributedproducts valued in excess of $50,000, which were shippedfrom Respondent's Texas refineries directly to points inStates other than Texas. The Respondent is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDThe Unionisnow, and has been at all times materialherein,a labor organization within the meaning ofSection2(5) of the Act.III.THE UNFAIRLABOR PRACTICESThe following employees ofRespondent constitute aunit appropriate for the purposeof collectivebargainingwithin the meaning of Section9(b) of the Act:2There is conflict as to this date The January 16, 1967, date isgiven by the Respondentin itsopposition However, the Union, ina statement of position subsequently filed, gives a date of"December 16, 1967 "It is thusnot clear whichis thecorrectmonth3Pittsburgh Plate Glass Company v N L R.B.,313 U S 146,162,Union Brothers, Inc.,162 NLRB 1505 And see Rules andRegulations of the National Labor Relations Board, Series 8, asrevised January 1,1965, Sec 102 67(f)Denialof a request for review [of a decision by a RegionalDirector in a representation case] shall constitute anaffirmance of the Regional Director's action which shall alsopreclude relitigating any such issues in any relatedsubsequent unfair labor practice proceeding.See also Sec. 102 69(c) 514DECISIONSOF NATIONALLABOR RELATIONS BOARDAll production and maintenance employees, includingtruckdrivers,mechanics, and laboratory techniciansemployed at the Employer's two refineries in San Antonio,Texas, and Corpus Christi, Texas, excluding all officeclericalemployees, chemists, temporary constructionworkers, guards, watchmen and supervisors as defined inthe Act.On June 15, 1966, a majority of employees ofRespondent in the above-described unit selected theUnion as their collective-bargaining representative in asecret-ballot election conducted under the supervision ofthe Regional Director for Region 23 of the Board in Case23-RC-2666.On August 19, 1966, the Regional Director on behalf ofthe Board, after consideration of Respondent's objectionsto the above-described election, certified the Union as theexclusive collective-bargaining agent of the employees inthe above-described unitAt all times since August 19, 1966, and continuing todate the Union has been the representative for the purposeof collective bargaining of the employees in the above-described unit and by virtue of Section 9(a) of the Act, hasbeen, and is now, the exclusive bargaining representativeof all of the employees in said unit for the purpose ofcollective bargaining with respect to rates of pay, wages,hoursofemployment,andotherconditionsofemployment.On or about August 22, 1966, and November 7, 1966,theUnion requested the Respondent to bargain withrespect to rates of pay, wages, hours of employment, andother terms and conditions of employment as the exclusivebargaining representative of all of the employees in theappropriateunit.On or about August 25, 1966,Respondent refused, and since continues to refuse, torecognizeandbargainwiththeUnionassuchrepresentative.By thus refusing to recognize and bargain with theUnion the Respondent has refused to bargain collectivelyin violation of Section 8(a)(5) of the Act and has interferedwith, restrained, and coerced its employees in violation ofSection 8(a)(1) of the Act.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in the case, and pursuant to Section10(c) of the Act, I recommend that the Board issue thefollowing:workers, guards, watchmen and supervisors as defined inthe Act.(b) Interfering with the efforts of said Union to negotiateorbargain for or represent the employees in saidappropriateunitastheexclusivebargainingrepresentative.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, bargain collectively,withOil,Chemical and Atomic Workers International Union,AFL-CIO, as the exclusive representative of theemployees in the appropriate unit, with respect to rates ofpay, wages, hours of employment, and other terms andconditions of employment, and embody in a signedagreement any understanding reached.(b)PostatitsSan Antonio and Corpus Christirefineriescopiesoftheattachednoticemarked"Appendix."5 Copies of said notice, to be furnished by theRegional Director for Region 23, after being duly signed byan authorized representative, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 23, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.6Mar-Jac Poultry Company, Inc,136 NLRB 785;N.L R B vCommerceCo., 328 F 2d 600 (C A. 5),N L R.B. v. BurnettConstruction Co, 350 F 2d 57 (C A 10)5 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "6 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read. "Notify theRegional Director for Region 23, in writing,within 10 days fromthe date of this Order, what steps Respondent has taken tocomply herewith."APPENDIXNOTICE TO ALL EMPLOYEESORDERA. The certification period is extended to begin on thedate the Respondent commences to bargain in good faithwiththeUnionastherecognizedbargainingrepresentative.4B.Howell Refining Company, San Antonio, Texas, itsofficers, agents, successors, and assigns, shall-1.Cease and desist from:(a)Refusing to bargain collectively with Oil, Chemicaland Atomic Workers International Union, AFL-CIO, asthe exclusive bargaining representative of the employeesin the following appropriate unit:All production and maintenance employees, includingtruckdrivers,machanics,and laboratory techniciansemployed at the Employer's two refineries in San Antonio,Texas, and Corpus Christi, Texas, excluding all officeclericalemployees, chemists, temporary constructionPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT refuse to bargain collectively withOil,Chemical and Atomic Workers InternationalUnion,AFL-CIO,astheexclusivebargainingrepresentative of all the following employees:All production and maintenance employees,includingtruckdrivers,mechanics,andlaboratorytechniciansemployedattheEmployer's two refineries in San Antonio, Texas,and Corpus Christi, Texas, excluding all officeclericalemployees,chemists,temporaryconstructionworkers, guards, watchmen andsupervisors as defined in the Act. HOWELL REFINING CO.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce employees in theexercise of their rights under the Act.WE WILL bargain collectively with the Union as theexclusivebargainingrepresentativeoftheseemployees and, if an understanding is reached, wewill sign a contract with the Union.HOWELL REFININGCOMPANY(Employer)DatedBy515.(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced,or covered by any other materialIf employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectly with the Board'sRegional Office, 6617 FederalOffice Building, 515 Rusk Avenue, Houston,Texas 77002,Telephone 228-0611.298-668 0-69-34